DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s RCE filed on 12/16/20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art shown in fig 1 (PA) in view of US Pat Application Publication No 20150159407 to Didier et al (Didier) and US Pat No 5,516,164 to Kobayashi. 

    PNG
    media_image1.png
    801
    840
    media_image1.png
    Greyscale

PA discloses a method for controlling a motor vehicle latch. The vehicle latch comprises a locking mechanism (not shown); an electrical drive (3) in which the locking mechanism is unlocked by means of the electrical drive; a child safety lock device (14) with a child safety sensor (15), whereby according to the switching position of the child safety sensor the electrical drive is activated or not activated; and a closure drive with which the locking mechanism is capable of being transferred from a pre-ratchet position into a main ratchet position.


    PNG
    media_image2.png
    760
    1239
    media_image2.png
    Greyscale

As seen above, the method comprises 1) operating an opening switch using the operating lever; 2) querying the opening switch using the control unit to determine whether the
opening switch is activated; 3) querying the child safety sensor if the opening switch is determined to be activated, wherein the child safety sensor is queried to determine whether the child safety lock device is engaged; 4) querying the closure drive if the child safety lock device is determined to be engaged, wherein the closure drive is queried to determine whether the closure drive is activated; and 5) opening a motor vehicle door with the operating lever if the locking mechanism is determined to not be in the main ratchet position.



    PNG
    media_image3.png
    460
    1483
    media_image3.png
    Greyscale

Didier teaches that it is well known in the art to provide a locking mechanism (12) with a locking mechanism sensor (20) electrically connected to a control unit (48).
Didier teaches querying the locking mechanism sensor to determine whether the locking mechanism is in the main ratchet position (fig 3), while a closure drive (motor) is activated. If the closure drive is not activated (when the control unit shut off the motor after reaching the main ratchet position, fig 3), the door of the vehicle cannot be open (since is lock).
The door can be opened if the locking mechanism is not in the main ratchet position (from fig 3 toward fig 2, ajar position).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the vehicle latch described by PA with a locking mechanism sensor, as taught by Didier, in order to detect the positon of the locking mechanism and that according to the switching position of the locking mechanism sensor the electrical drive is activated or inactivated.


Kobayashi teaches that it is well known in the art to provide an operating lever (12) associated with an opening switch (19) to detect the position of the lever.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the operating lever described by PA with a switch, as taught by Kobayashi, in order to detect the position of the lever.
In combination, the control unit described by PA, as modified by Didier and Kobayashi, is capable of receive information of the different sensors and provide a desired function.

Response to Arguments
Applicant’s arguments with respect to the previous prior art rejection of the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
At the instant, Didier teaches a locking mechanism sensor assigned to the locking mechanism and that according to the switching position of the locking mechanism sensor the electrical drive is activated or inactivated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 10, 2021